UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7391



MICHAEL F. DEHONEY,

                                             Plaintiff - Appellant,

          versus

SOUTH CAROLINA DEPARTMENT OF CORRECTIONS;
PARKER EVATT, Commissioner; CHARLES J. CEPAK,
Warden; PRIS MACK, Deputy Warden individually
and/or in their official capacities,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence. William B. Traxler, Jr., District
Judge. (CA-94-1902-4-21BE)


Submitted:   December 19, 1996            Decided:   January 6, 1997

Before ERVIN and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Michael F. Dehoney, Appellant Pro Se.    Joseph Crouch Coleman,
Columbia, South Carolina, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's orders denying relief

on his 42 U.S.C. § 1983 (1994) complaint and denying his motion to

amend the court's order. We have reviewed the record and the dis-

trict court's opinion accepting the magistrate judge's recommenda-

tion and find no reversible error. Accordingly, we affirm on the
reasoning of the district court. Dehoney v. South Carolina Dep't of
Corrections, No. CA-94-1902-4-21BE (D.S.C. Aug. 2, 1996; Aug. 26,

1996). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2